UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

           - against -
                                                    17 CR 580 (NRB)
JOSHUA SOSA,
      a/k/a “Sos,”                              MEMORANDUM AND ORDER
      a/k/a “Sos the Ghost,”

                    Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Presently    before   the   Court    is   defendant    Joshua    Sosa’s

motion to suppress all evidence obtained as a result of searches

of an LG phone (the “LG Phone”) and an Apple iPhone 7 (the

“iPhone”) (together, the “Phones”) seized from defendant at the

time of his arrest, or, in the alternative, for an evidentiary

hearing   to   resolve   (1)   the   significance    of   the   omission   of

certain facts from the warrant to search the LG Phone and (2)

the reasonableness of the searches of both Phones.                Notice of

Mot. to Suppress, Feb. 25, 2019, ECF No. 35; Def.’s Reply Br. at

1, Mar. 19, 2019, ECF No. 43.          For the following reasons, both

the motion to suppress evidence and the request for a pre-trial

evidentiary hearing are denied.
                                 I.     BACKGROUND 1

       The Court assumes familiarity with its Memorandum and Order

dated September 12, 2018 and the factual background of the case

described       therein.       Briefly,          the    government            alleges       that

defendant possessed a firearm and ammunition in connection with

a drive-by shooting that he perpetrated on the morning of July

21, 2017.       The government commenced this criminal prosecution by

complaint on July 25, 2017 and defendant was arrested on August

8, 2017.    Law enforcement officers seized both the LG Phone and

the    iPhone    from   the    defendant         at    the       time    of       his    arrest.

Defendant   was     subsequently        charged        in    a    two-count        indictment

with knowingly using and carrying a firearm in furtherance of a

drug    trafficking        crime      in        violation         of     18        U.S.C.     §§

924(c)(1)(A)(i), (ii), and (iii), and 924(c)(2), and possession

of    ammunition     after     having       been      convicted         of    a    felony     in

violation of 18 U.S.C. § 922(g)(1).

       On November 2, 2017, the Government applied for a warrant

to search the LG Phone (the “LG Warrant Application”), which

included    an    affidavit     from       an    investigator           with       the   United

States Attorney’s Office (the “LG Phone Affidavit”).                                According

to the LG Phone Affidavit, an individual (the “Renter”) informed

law    enforcement      that   he     and    defendant           had    communicated         via

1     The following background is derived from the complaint, indictment, and
this motion’s briefing papers, as well as the Affidavit of Rita M. Glavin in
Support of Defendant Joshua Sosa’s Motion to Suppress (“Glavin Aff.”), Feb.
25, 2019, ECF No. 37, and attached exhibits.


                                             2
direct messages on Instagram regarding the rental of the vehicle

used in the shooting, and that the two had also communicated

with each other in the days following the shooting.                              The Renter

deleted     these       and   other      Instagram        direct      messages    from     his

account     before       proffering       with     the    government.         The    affiant

investigator           averred     that       “[b]ased        on     [his]    training      an

experience, and [his] involvement in investigations that involve

the use of social media platforms, such as Instagram, [he is]

aware     that     individuals         use    Instagram         on    their   cellphones.”

Glavin Aff. Ex. 3 at ¶ 11, ECF No. 37-3.                             Additionally, the LG

Phone Affidavit included paragraphs describing defendant’s use

of   a    phone    number     ending      in     “3707”       (the    “3707   Number”)      to

communicate with various individuals.                         The Court granted the LG

Warrant      Application          on   November          2,    2017,     authorizing       the

government        to    execute    the       warrant     (the      “LG   Warrant”)    on    or

before November 16, 2017.                The government extracted the contents

of the LG Phone on two occasions: November 9, 2017 and March 21,

2018.

         On March 29, 2018, shortly after the second extraction of

the LG Phone, the government applied for a warrant to search the

iPhone (the “iPhone Warrant Application”).                               The affidavit in

support relied in part on information obtained from the prior

search of the LG Phone.                 The Court granted the iPhone Warrant

Application on March 29, 2018, authorizing the government to


                                               3
execute the warrant (the “iPhone Warrant”) on or before April

12, 2018.      The contents of the iPhone were extracted on April

25, 2018.

       Responsive materials from both Phones were produced to the

defense on February 5, 2019.

                                II.     DISCUSSION

     A. Probable Cause to Search the Phones

       To protect against unreasonable searches and seizures, the

Fourth Amendment states that “no Warrants shall issue, but upon

probable     cause,      supported       by         Oath    or     affirmation,          and

particularly     describing      the    place         to    be    searched,      and    the

persons or things to be seized.”                    U.S. Const. amend. IV.             While

“probable cause is a fluid concept — turning on the assessment

of probabilities in particular factual contexts — not readily,

or    even   usefully,    reduced      to       a    neat   set    of    legal    rules,”

Illinois v. Gates, 462 U.S. 213, 232 (1983), it is generally

understood that “probable cause to search is demonstrated where

the totality of circumstances indicates a ‘fair probability that

contraband or evidence of a crime will be found in a particular

place.’”      Walczyk v. Rio, 496 F.3d 139, 156 (2d Cir. 2007)

(quoting Gates, 462 U.S. at 238).

       Moreover, “[i]n dealing with probable cause, as the very

name    implies,   we    deal    with       probabilities.              These    are    not

technical; they are the factual and practical considerations of


                                            4
everyday life on which reasonable and prudent men, not legal

technicians, act.”        Gates, 462 U.S. at 231 (quoting Brinegar v.

United States, 338 U.S. 160, 165 (1949).                        As such, at its core a

probable     cause     determination           is    “a     practical,          common-sense

decision.”     Id., 462 U.S. at 238.

      Defendant        challenges          the           Court’s         probable         cause

determination as to the LG Phone on two grounds.                                  First, he

argues that the LG Warrant Application failed to allege facts

connecting     the    relevant     Instagram         communications          with       the    LG

Phone,     instead        “rel[ying]            heavily           upon      the         affiant

investigator’s         generalized         professional              experience           that

individuals use Instagram on their cellphones.”                           Mem. of Law in

Supp. of Def.’s Mot. to Suppress at 6, ECF No. 36.                                       In so

arguing, defendant ignores the practical realities of how users

are   likely    to     engage     with    social          media    platforms        such      as

Instagram.        It    is   not        only     consistent         with     the        affiant

investigator’s        experience    but        also       common    sense       that     these

communications - which included messages in which the Renter and

defendant coordinated the acquisition of the drive-by vehicle -

would be found on a mobile phone in possession of defendant at

the time of his arrest.            And the mere fact that the LG Warrant

Application      relied      on     practical             considerations           and        law

enforcement’s        expertise     as    one        of    the    links     in     the    chain

connecting the subject property to the alleged criminal activity


                                           5
does    not    vitiate       this     Court’s      probable    cause    finding.        See

United States v. Gayle, No. 08 CR 1244, 2009 WL 4667093, at *2

(S.D.N.Y.      Dec.    8,     2009)     (“[E]stablishing        a     sufficient      nexus

between the alleged criminal activities and the premises to be

searched ‘does not require direct evidence and may be based on

reasonable inference from the facts presented based on common

sense and experience.’” (quoting United States v. Singh, 390

F.3d    168,     182     (2d        Cir.     2004)    (internal       quotation       marks

omitted))); see also United States v. Fama, 758 F.2d 834, 838

(2d Cir. 1985) (“A number of [courts] have ruled that an agent’s

expert opinion is an important factor to be considered by the

judge    reviewing       a    warrant       application.”).           Accordingly,      the

Court    has   little        trouble       concluding    that    there    was      probable

cause to search the LG Phone on this basis.

       Second, defendant argues that the evidence obtained from

the LG Phone should be suppressed because of the government’s

alleged failure to disclose that (1) law enforcement agents had

seized a second phone (the iPhone), and (2) the 3707 Number

described in the LG Warrant Application was associated with the

iPhone, not the LG Phone.                  Because neither the existence of the

iPhone nor defendant’s use of the 3707 Number had any bearing on

the     affiant’s       testimony           with     respect     to     the        Instagram

communications         described       supra,      “there     remains    a    residue    of

independent      and         lawful        information      sufficient        to    support


                                               6
probable cause” even after stripping the LG Affidavit of the

allegedly misleading statements.               United States v. Ferguson, 758

F.2d    843,   849    (2d    Cir.    1985);      see    also     United     States    v.

Canfield, 212 F.3d 713, 717–18 (2d Cir. 2000) (requiring that a

defendant      seeking      suppression       show,     inter     alia,     that     “the

alleged falsehoods or omissions were necessary to the [issuing]

judge’s    probable       cause    finding.”      (quoting       United     States    v.

Salameh, 152 F.3d 88, 113 (2d Cir. 1998))); Salameh, 152 F.3d at

113    (requiring    defendant      to    make    a     “substantial       preliminary

showing” of the same to be entitled to a hearing).                        We therefore

deny both defendant’s motion to suppress on this ground and his

request for a hearing to assess the significance of the alleged

omissions. 2

    B. Searches of the Phones

       “The touchstone of the Fourth Amendment is reasonableness.”

United States v. Knights, 534 U.S. 112, 118 (2001).                           Although

searches performed pursuant to a warrant, like those here, “will

rarely    require    any    deep    inquiry      into    reasonableness,”          United

States v. Ganias, 824 F.3d 199, 209 (2d Cir. 2016) (en banc)

(quoting United States v. Leon, 468 U.S. 897, 922 (1984)), “the

reasonableness       of     government     conduct       in     executing    a     valid

warrant [] can present Fourth Amendment issues.”                    Id.


2     Because we hold that the search of the LG Phone was supported by
probable cause, we necessarily conclude that the iPhone Warrant Application
did not improperly rely upon evidence obtained from that search.


                                          7
       Here,    defendant         complains          that    the    government        failed       to

complete       its    searches       within          a   reasonable        period     of     time.

“There is no established upper limit as to when the government

must   review        seized    electronic            data    to    determine       whether       the

evidence seized falls within the scope of a warrant.”                                       United

States v. Metter, 860 F. Supp. 2d 205, 215 (E.D.N.Y. 2012).

Defendant       cites       readily        distinguishable             precedent 3     for        the

proposition          that     delays       in    certain           circumstances           can     be

constitutionally infirm, but neglects to explain how either of

the    government’s           searches          in       this      case     -      which     took,

respectively,         15    months     (the      LG      Phone)      and     10    months        (the

iPhone)        to     complete         -     are         prima       facie        evidence         of

unreasonableness or resulted in any prejudice to the defendant.

While the reasons for the delays here are not made explicit in

the record, the most logical (and fairly obvious) explanation is

one    of   resource        allocation.              Given      that      the   searches         were

executed    pursuant         to   valid      warrants,          commenced         shortly    after

execution,          and     completed        nearly          three        months      prior        to

defendant’s          scheduled       trial       (and        mere       weeks       after        plea

negotiations between defendant and the government broke down),


3     See, e.g., Metter, 860 F. Supp. 2d at 215 (E.D.N.Y. 2012) (finding that
the government’s retention of electronic data seized pursuant to a warrant
for   fifteen-months   without   beginning  any   review  “unreasonable   and
disturbing”); Ganias, 755 F.3d 125, 135 (2d Cir. 2014) (concluding that the
government’s retention of non-responsive files for two-and-a-half years was
unreasonable, but taking no issue with the government’s 13-month initial
review of the files to determine their responsiveness).



                                                 8
we find the searches within the bounds of reason and decline to

suppress evidence on account of the pace at which they were

performed.        See, e.g., United States v. Jarman, 847 F.3d 259,

267 (5th Cir. 2017) (observing that courts have held that “a

delay of several months or even years between the seizure of

electronic        evidence     and       the    completion      of    the    government’s

review      of     it    is    reasonable.”          (citation        and        alterations

omitted)).        Nor will we grant defendant an evidentiary hearing

so   that    he    may    go   on    a    fishing        expedition    for       indicia    of

unreasonableness.

       Defendant next argues that, because the iPhone was already

in the possession of the government when the search warrant was

issued and an extraction did not occur until April 25, 2018, the

iPhone Warrant was never properly executed pursuant to Federal

Rule of Criminal Procedure 41 prior to its expiration on April

12, 2018.         While Rule 41(e)(2)(A)(i) provides that a warrant

must   command      an    authorized           officer    to   execute      it    “within    a

specified        time    no    longer      than     14     days,”     warrants      seeking

electronically stored information “are deemed executed when the

electronically stored information is seized and brought within

the government’s control, rather than when the information is

analyzed by the government.”                    United States v. Carrington, 700

F. App’x 224, 232 (4th Cir. 2017) (citing Rule 41(e)(2)(B)).

“In other words, an initial seizure of [defendant’s] phone after


                                                9
the 14-day expiration period would have contravened the terms of

the warrant — but that is not what happened here, where the

phone already was in government custody pursuant to a lawful

seizure.”           Id.    (rejecting      motion        to    suppress      fruits    of   the

government’s search of defendant’s phone, where law enforcement

was already in possession of the phone at the time a warrant was

issued and did not search the device until six months after the

warrant expired); see also United States v. Huart, 735 F.3d 972,

974    (7th    Cir.       2013)   (observing        in     dicta     that    a   warrant    for

electronically stored information on a cell phone was executed

for purposes of Rule 41 when the cell phone was seized by law

enforcement, which occurred nearly four months prior to the date

of the search warrant).

       Moreover,          the   subsequent      extraction          of    the    iPhone     data

beyond       the    14     days    set   forth       in       the   warrant      is   entirely

consistent with and specifically contemplated by Rule 41.                                   See

Fed.    R.    Crim.       P.    41(e)(2)(B),        2009      Advisory      Committee     Notes

(“This       rule    acknowledges        the    need          for   a    two-step     process:

officers may seize or copy the entire storage medium and review

it    later    to    determine      what    electronically              stored    information

falls within the scope of the warrant.”). 4                             Because the warrant

was    properly          executed    and    the      search         performed     after     its

4     For this reason, and because the search was performed within a
reasonable period of time, we also reject defendant’s bare assertion that the
government violated the Fourth Amendment in extracting the contents of the LG
Phone a second time on March 21, 2018.


                                               10
expiration        was   lawful,    the    Court    denies     defendant's       motion    to

suppress     on    that    ground    and    further       denies      his    corresponding

request for a hearing.        5




                                  III.     CONCLUSION

      For    the    foregoing      reasons,       we   deny   defendant's       motion    to

suppress    all     evidence obtained as           a   result    of    the   seizures    and

searches of the Phones,           and further deny defendant's request for

a pre-trial evident1ary hearing.                   The parties are reminded that

motions     in    limine   should    be    fully       briefed   and    filed    with    the

Court by April 15,         and proposed voir dire and requests to charge

should be filed by April 17.

      SO ORDERED.



Dated:       New York, New York
             April 4, 2019




                                                   UNITED STATES DISTRICT JUDGE




0           Even if the Court were to credit defendant's too-clever-by-half reading
of Rule 41 (e) (2) (B), "suppression would not be the appropriate remedy because
there was no preJudice to the defendant by the delay, and there is no
evidence of any intentional and deliberate disregard of any provision of Rule
41."          United States v. Alston, No. 15 CR. 435 (CM), 2016 WL 2609521, at *4
 ( S . D . N . Y . Apr . 2 9, 2 0 1 6 ) .


                                            11
